Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 2003318395 A – see translation mailed 04/28/2021) in view of Gardner (US 20030139033 A1).
Claim 5:
Regarding claim 5, Fujii teaches forming an aluminum film on a substrate, where the film is made of aluminum or an aluminum compound (para 0002). Fujii also teaches sputtering material onto the substrate to form the first film (para 0019 pg. 36; Fig. 10 – 16a), reflowing the first film by annealing it (para 0019 pg. 37; Fig. 11 – 16a), forming a second film by sputtering onto the first film that has been reflowed and fluidizing and flowing (reflowing) the second film by heating (para 0019 pg. 38; Fig. 12 – 16b), forming a third film by sputtering onto the reflowed second film (para 0019 pg. 39; Fig. 13 – 16c), and reflowing the third film by heating (para 0019 pg. 39-40; Fig. 13 – 16c). Though the second and third reflow processes are each performed in a two alternative methods of reflowing “after” deposition or reflowing “during” deposition (para 0008; para 0015). Because the reflowing of the first film is performed after deposition (para 0019 pg. 36-37) in the embodiment described in paragraph 0019, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform any or all of the reflow steps, including the second and third reflows, after deposition with a reasonable expectation of success.
Fujii teaches the first film having a thickness equal to or greater than 0.1 microns and less than 1 micron by specifying that the thickness of layer 16a can be 400 nm, or 0.4 microns (para 0019 pg. 37). Fujii also teaches grooves (Fig. 5 – 11, 13) in the substrate (pattern provided with asperities on a side where the material undergoes sputtering).
Fujii fails to explicitly teach that, in the pattern provided with asperities, the ratio of a height of a convex portion to a length of a concave portion is 0.5 or less. However, Gardner (US 20030139033 A1) teaches that grooves with aspect ratios below 0.5 are generally adequately filled by conventional deposition techniques such as sputtering without the aid of a reflow process; however, the reflow process, which may also be used with grooves of aspect ratios from 0.5 to 4, serves to improve the step coverage and film quality of wide (low aspect ratio) grooves (para 0036). Fujii and Gardner are both related to filling contact holes, or grooves, formed in insulating/dielectric material atop a substrate (Fujii para 0025, Fig. 20 – 24b, 26; Gardner para 0045, Fig. 3a – 300, 302). Fujii teaches exemplary depths and widths of the grooves, which result in aspect ratios (depth divided by width) of approximately 1 to 2 (para 0014; Fig. 5 – D1, D2, D3, D4), but does not explicitly teach a range of aspect ratios that must be used. Because Gardner teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
Claim 6:
Regarding claim 6, Fujii teaches the thickness of the third Al layer (element 16c) can be 4.1 microns (para 0019 pg. 40); therefore, the overall thickness of the aluminum film would be greater than 3 microns regardless of the thickness of the first two Al layers.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 2003318395 A – see translation mailed 04/28/2021) in view of Asahina (US 20040048460 A1).
Regarding claim 5, Fujii teaches forming an aluminum film on a substrate, where the film is made of aluminum or an aluminum compound (para 0002). Fujii also teaches sputtering material onto the substrate to form the first film (para 0019 pg. 36; Fig. 10 – 16a), reflowing the first film by annealing it (para 0019 pg. 37; Fig. 11 – 16a), forming a second film by sputtering onto the first film that has been reflowed and fluidizing and flowing (reflowing) the second film two alternative methods of reflowing “after” deposition or reflowing “during” deposition (para 0008; para 0015). Because the reflowing of the first film is performed after deposition (para 0019 pg. 36-37) in the embodiment described in paragraph 0019, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform any or all of the reflow steps, including the second and third reflows, after deposition with a reasonable expectation of success.
Fujii teaches the first film having a thickness equal to or greater than 0.1 microns and less than 1 micron by specifying that the thickness of layer 16a can be 400 nm, or 0.4 microns (para 0019 pg. 37). Fujii also teaches grooves (Fig. 5 – 11, 13) in the substrate (pattern provided with asperities on a side where the material undergoes sputtering).
Fujii fails to explicitly teach that, in the pattern provided with asperities, the ratio of a height of a convex portion to a length of a concave portion is 0.5 or less. However, Asahina (US 20040048460 A1) teaches the deposition of a metal wiring layer comprising two aluminum layers, which are heated, and thus reflowed, during or after deposition (para 0086), into a contact hole with an aspect ratio of 0.5 to 3 with good step coverage and without creating any voids (para 0092). Fujii teaches exemplary depths and widths of the grooves, which result in aspect ratios (depth divided by width) of approximately 1 to 2 (para 0014; Fig. 5 – D1, D2, D3, D4), but does not explicitly teach a range of aspect ratios that must be used. Because Asahina teaches that such aspect ratios were operable with a similar aluminum reflow process and Fujii teaches aspect ratios within the Asahina range, it would have been obvious to a person having 
Fujii in view of Asahina teaches an aspect ratio (ratio of a height of a convex portion to a length of a concave portion) of 0.5 to 3 but does not explicitly teach an aspect ratio of 0.5 or less. However, one would have expected the use of any value within the Asahina range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any aspect ratios from 0.5 to 3, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Claim 6:
Regarding claim 6, Fujii teaches the thickness of the third Al layer (element 16c) can be 4.1 microns (para 0019 pg. 40); therefore, the overall thickness of the aluminum film would be greater than 3 microns regardless of the thickness of the first two Al layers.

Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Fujii (JP 2003318395 A) is the closest reference to the claimed invention. Fujii teaches forming a first film with a thickness equal to or greater than 0.1 micron and less than 1 micron by sputtering, reflowing the first film, forming the second film by sputtering, reflowing the second film, forming a third film by sputtering, and reflowing the third film. Fujii also teaches that dents are formed in the upper surface of the film after reflowing; however, Fujii fails to teach a dent having a depth of approximately 0.9 micrometers. Furthermore, there is no teaching, motivation, or suggestion to modify the dent size of Fujii such that the claim limitation is met.
Claims 2-4 depend on claim 1 and thus are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 4-5, filed 08/27/2021, with respect to claims 1-4 have been fully considered and are persuasive.  The rejections of 5/28/2021 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794